Citation Nr: 0127169	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  96-18 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition of the appellant as a child of the 
veteran on the basis of permanent incapacity of self-support 
prior to reaching age 18.  


REPRESENTATION

Appellant represented by:	Bryan Adamson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty from June 1953 to February 1956 
and from August 1956 to June 1963.  The appellant is the 
veteran's son.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Regional 
Office (RO) that denied the appellant's claim for recognition 
as a child of the veteran on the basis of permanent 
incapacity for self-support prior to the age of 18.  This 
case was previously before the Board in July 1998 and July 
1999 and was remanded on each occasion for a hearing.  The 
requested development has now been completed, and the case is 
again before the Board for appellate consideration.  


REMAND

The appellant asserts that he has been permanently incapable 
of self-support since prior to attaining the age of 18 in 
December 1986.  In support of his claim, he has submitted 
statements from his siblings that indicated that the 
appellant has experienced problems in school, and that his 
symptoms included hearing voices and seeing images of the 
devil.  

The appellant was admitted to a private hospital from May to 
June 1985 with a three-week history of anorexia, weight loss, 
insomnia, agitation, hallucinations and property destruction 
at home.  It was noted he had been using marijuana and PCP.  
His mother related that he had been abusing marijuana and 
alcohol for approximately one year.  The diagnosis on 
discharge was toxic psychosis, secondary to marijuana abuse.

The appellant was evaluated in a private facility in February 
1986.  It was reported that he first became ill in mid-1985 
after he used a great amount of marijuana.  It was further 
noted that he had then been hospitalized for depression in a 
suicide attempt in July 1985.  The assessment was that the 
appellant had a history of psychosis precipitated by 
marijuana intoxication, and had continued to experience 
psychotic symptoms.  It was indicated that the most likely 
diagnosis after several months follow-ups would be 
schizophrenia.  

A statement dated in March 2000 was received from S.R., M.D., 
a psychiatrist.  He stated that, based on the information 
available to him, the most accurate diagnosis of the 
appellant would be schizophrenia.  He indicated that the only 
other possible diagnosis that would be able to account for 
the appellant's symptomatology would be a substance-induced 
psychotic disorder, which can sometimes present with symptoms 
of psychosis similar to those seen in schizophrenia.  
However, the psychiatrist added that from the review of the 
available records, he concluded that it was unlikely that the 
appellant had a pure substance-induced psychotic disorder.  
He added that the appellant's symptoms appeared to be more 
consistent with a chronic schizophrenic process and not a 
more episodic substance-induced psychosis.  Dr. R. commented 
that he would characterize the appellant's drug use to be a 
contributing but not causal factor in his ongoing psychotic 
disorder (schizophrenia).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for a 
psychiatric disability prior to his 
eighteenth birthday.  In addition, the RO 
should request that the appellant furnish 
information from any health care 
providers who may possess later records 
that tend to show that his incapacity for 
self-support is permanent.  After 
securing the necessary release, the RO 
should obtain any of these records that 
have not already been associated with the 
claims folder.  

2.  The appellant should be asked to 
provide a list of all the places of 
employment where he has been employed 
since his eighteenth birthday.  After 
obtaining the requested information and 
any necessary authorization, the RO 
should request each employer identified 
by the appellant to furnish all his 
employment records.  In particular, these 
records should include documentation of 
all periods of employment, including 
dates and hours worked during this period 
of time, and the reason(s) for employment 
termination.  

3.  The appellant should be referred to a 
VA psychiatrist who should review the 
claims folder and furnish an opinion as 
to whether the veteran's psychiatric 
disability was caused by his use of 
drugs, or if such use merely contributed 
to it.  In addition, the psychiatrist 
should provide an opinion as to whether 
the appellant was incapable of self-
support prior to his eighteenth birthday.  
The rationale for all opinions expressed 
should be set forth.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





